Citation Nr: 1514675	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities.  



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2001 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the claims file rests with the Seattle, Washington RO.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  


FINDINGS OF FACT

1. The Veteran is serviced connected for bipolar disorder with depression, evaluated as 50 percent disabling and sleep apnea, evaluated as 50 percent disabling.  The Veteran's combined rating is 80 percent.  

2.  The preponderance of the evidence is against finding that the Veteran cannot perform some form of substantially gainful employment solely due to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for total disability rating based on individual unemployability due to service connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, as warranted by law.  There is no additional evidence that need be obtained.  

Merits of the Claim

The Veteran asserts that he is unable to obtain and maintain gainful employment solely as a result of his service connected disabilities. 
 
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
 
A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16. 
 
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
A claim for a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).
 
Service connection is in effect for bipolar disorder with depression, evaluated as 50 percent disabling and sleep apnea, evaluated as 50 percent disabling.  The Veteran's combined rating is 80 percent.  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran and others' lay statements, VA examinations, service treatment records, Social Security records, and VA outpatient treatment records.  

In a February 2007 VA mental health examination, the Veteran reported he had last worked in October 2006.  He attributed his termination to taking too much medication, which caused an altercation with a coworker.  

The Veteran was denied Social Security benefits due to insufficient evidence and a lack of cooperation in March 2007.  

The Veteran was afforded a January 2010 VA mental health examination.  There, he was noted to have had problems with his work at casino, namely difficulty with short-term memory, concentration, and irritability.  The Veteran reported that he got into an argument, picked up a chair, and was threatening.  He was fired for this, and barred from the casino property.  In a September 2010 addendum, the Veteran was afforded an individual unemployability opinion.  There, the Veteran reported that he worked as a barista at a family coffee cart without difficulty.  The Veteran noted he was looking for work while he was at school, but could not find a job that would accommodate his school schedule.  The examiner opined that it was "unlikely that the veteran is unable to secure or maintain substantial gainful employment; that the veteran could probably do sedentary employment or be loosely-supervised or employment that required little interaction with the public."  

The Veteran was afforded a VA sleep apnea examination in January 2010.  No effects on his ability to work were noted.  In an August 2010 addendum, the Veteran was afforded an individual unemployability opinion.  There, the examiner stated that the "veteran's sleep apnea does NOT affect employability at this time since his sleep apnea remains well treated and as he has previously stated, he has had good symptomatic response to treatment."  

Other VA records for 2012 reveal you were in school studying to be a heavy equipment operator.  Once training ended mid-year, you were frustrated at not getting a job.  Subsequently you were shown to be a long-haul truck driver.

VA outpatient treatment records dated January 2013 showed the Veteran was working as a long haul truck driver, but was dissatisfied with his company.  March 2013 and February 2014 records show the Veteran was still working as a truck driver.  The most recent VA outpatient treatment records are from June 2014 and show that the Veteran recently was involved in a car accident on the job.  The records note the Veteran has put in a claim for workers' compensation, but does not state whether or not the Veteran has stopped working or the cause of the accident.  

The Veteran's former employer, a casino, returned a VA Form 21-41-92.  This form confirmed the Veteran's employment in parts of September and October 2006, but declined to provide any information regarding time lost, reason for termination, or concessions made.  

The Veteran's July 2010 individual unemployability claim noted that he last worked in a casino in November 2008.  He stated that he lost two days of work to illness, that he left that job because of his disability, and that he had not attempted to obtain employment since then.  He noted that he completed high school and had no other education or training since he became too disabled to work.  Subsequent records show additional training and additional employment.

The Veteran and two friends have submitted lay statements stating that due to his disabilities, he has difficulty finding and keeping employment.  Specifically, the Veteran noted in his March 2011 Notice of Disagreement that he never was officially employed as a barista, but rather that he was just helping his fiancée's mother.  They are competent to make these statements, but the statements regarding unemployability lack credibility as they are contradicted by the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The record shows the Veteran working until at least February 2014.  He appears to have maintained this employment for a fairly lengthy period of time.

Here, there is evidence that the Veteran may be unemployed and that he is affected by his service-connected disabilities.  There is also significant evidence that the Veteran continued to work as a truck driver until at least February 2014.  June 2014 medical records note the Veteran was in a car accident while on the job, but do not state if the Veteran was no longer working as a result, or the cause of the accident.  

The Veteran completed high school and drives a commercial truck for work.  He is dissatisfied with his job, but this does not appear to be related to his service-connected disabilities, and does not appear to have impaired employment.  Previously, the Veteran was unable to find a job because he was in school and no employer wanted to schedule around his studies.  VA examiners have opined that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining gainful employment.  There are lay opinions to the contrary, but they are not credible due to contradiction by the evidence of record.  There are no other medical opinions.  There is no evidence that the Veteran is unemployed or that his employment is marginal or otherwise not substantially gainful.  There is also no evidence that he could not work in a sedentary setting with limited public interaction.  Therefore, the Board cannot grant entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


